Appeal from a judgment of the Supreme Court (Lament, J), rendered November 17, 2008 in Albany County, convicting defendant upon her plea of guilty of the crime of attempted assault in the first degree.
In satisfaction of a four-count indictment, defendant pleaded guilty to attempted assault in the first degree and waived her right to appeal. In accordance with the terms of the plea agreement, she was sentenced to six years in prison to be followed by five years of postrelease supervision, which sentence was to run consecutive to another sentence she was then serving. Defendant appeals.
Defendant’s sole contention is that the sentence is harsh and excessive. However, in view of defendant’s valid waiver of her right to appeal, we are precluded from addressing this claim (see People v Jennings, 75 AD3d 999 [2010]; People v Board, 75 AD3d 833, 834 [2010]). Accordingly, we find no reason to disturb the judgment of conviction.
Mercure, J.P., Spain, Lahtinen, Stein and Garry, JJ., concur. Ordered that the judgment is affirmed.